DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicant has argued that the previously recited prior art all fail to provide for the new limitation of an intermediate portion with a concave curvature the extends towards the longitudinal shaft, however upon further review this limitation is found to be provided for in the prior art of Wagner et al. and Beatty et al. as cited below. Further the prior art of Jorneus et al. has addressed the new limitation of merely changing the shape of the intermediate portion of Jorneus et al.  from a bevel to a curve under 103. The curve is not recited in the specification as providing any unexpected results and thus the modification of the shape of Jorneus’s existing intermediate section that is a linear bevel to be a concave curve would have been obvious to one having ordinary skill in the art as addressed in the following action. 
No other arguments were presented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 6,099,311).
Regarding claims 1 and 12, Wagner discloses a handling tool for a dental component having a distal end, a proximal end and a longitudinal axis (Figs. 1a-6b, 9a-12b showing embodiment of the handling tool element 10), the handling tool comprising a grip at the proximal end (Fig. 1a and 5a showing elements 12 and 26, which have corresponding thought not always annotated equivalent part in all embodiments) , a shaft located distally to the grip comprising an engagement section for engaging an engagement feature of a fastening element (Fig. 1a element 14a, Fig. 14a element 14a engaging a fastener element 58) and a retaining section for retaining the dental component to be fastened by the fastening element, wherein the retaining section is located on an outer circumferential side of the shaft and is configured to contact the dental component (Fig. 1a element 14c, Fig. 14a element 14c contacting dental component element 62 on element 14a’s outer circumferential side), wherein the retaining section of the handling tool is configured to allow for a rotation relative to the dental component (column 5 lines 31-37 disclosing the retaining section is configured to allow rotation relative to the component after a certain torque is reached, Fig. 14a demonstrating the use of the handle to simultaneously deliver a dental component with a fastener within and column 4 lines 11-15, 44-56 disclosing the handle is configured to simultaneously deliver and manipulate multiple components. It is noted that the claim 1 does not require any particular structure to the dental component since it is not part of claim 1 which is only direction the handle and as such the various decreasing diameters of the cited handle tool are formed with configurations which would provide for the claimed interactions with components as claimed), and an intermediate section located between the grip and the shaft, and outer 

    PNG
    media_image1.png
    498
    800
    media_image1.png
    Greyscale

Regarding claim 2, Wagner further discloses where the retaining section is shaped for retaining the dental component by means of a friction fit (Fig. 14a element 14a being cylindrical or conical that would friction fit a correspondingly size cylindrical component, such as element 62 though element 62 being present is not required by the claim language, column 4 lines 46-49).  
Regarding claim 3, Wagner further discloses where the engagement section of the handling tool has a form fit geometry in order to enable a transfer of torque between the handling tool and the fastening element (Fig. 1a element 14a, Fig. 14a element 14a, being cylindrical or conical that would form fit a correspondingly size cylindrical fastening element, such as element 58 though element 58 being present is not required by the claim language, column 4 lines 46-49).
Regarding claim 4, Wagner further discloses where the engagement section of the handling tool has a friction fit geometry in order to limit the transfer of torque between the handling tool and the 
Regarding claim 5, Wagner further discloses where a diameter of the grip is larger than any one of a diameter of the engagement section and a diameter of the retaining section (fig. 2/5a elements 12/26 are larger either of the engagement or retaining sections 14a-c).  
Regarding claim 6, Wagner further discloses where the handling tool further comprising an intermediate section, wherein the intermediate section converges from the diameter of the grip down to the diameter of the engagement section and/or the diameter of the retaining section (Fig. 2 element 114c would be an intermediate between elements 12 and 114b which functions as a retaining section and element 114c which functions as an engagement section with appropriately sized components, again such exact components not being required by the claim).  
Regarding claim 7, Wagner further discloses where wherein the shaft includes a cutout, wherein the cutout passes through the shaft (Fig. 1b element 32) or is formed by the engagement section (fig. 3a element 18).  
Regarding claim 8, Wagner further discloses where wherein the position of the cutout along the longitudinal axis of the handling tool coincides at least partly with a position of the retaining section and/or the engagement section along the longitudinal axis (fig. 3a element 18).  
Regarding claim 9, Wagner further discloses where a circumference of the cutout is rounded (Figs. 1b/c showing circumference of element 32 is rounded).  

Regarding claim 11, Wagner further discloses where the handling tool is at least partly made from a solid polymer or solid polymer composite (column 3 lines 31-32).  
Regarding claim 13, Wagner further discloses where a circumferential contact between the retaining section of the handling tool and a contact section of the dental component is discontinuous (Fig. 3a the contact would be discontinuous at slits 18).
Regarding Claim 14, Wagner further discloses a fastening element having a thread (Fig. 14a element 58) that would engage a thread of the dental component (Fig. 14a element 58 is to be screw into a dental implant) and that is out of engagement with the thread of the dental component when being fastened to a thread of an apical dental component. (Fig. 14a element 58 is out of engagement with its ultimate dental implant while still having been threaded through an apical dental component 62).
Regarding claim 21, Wagner further discloses an embodiment where the shaft, engagement section and retaining section are integrally formed (Fig. 1a element 10 without needing element 26 such as in other embodiments).
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaty et al. (US 5,322,443).
Regarding claim 12, Beaty discloses a dental set comprising a handling tool (Fig. 7 element 50) and a dental component (Fig. 7 element 10), the handling tool having a longitudinal axis (Fig. 7 element 50 has a longitudinal axis) and a retaining section for retaining the dental component in a longitudinal direction but allowing a rotation between the handling tool and the dental component about the longitudinal axis (Fig. 7 element 10 is held in retaining spring-fingers 52, regarding the limitation of 
Regarding claim 13, Beaty further discloses wherein a circumferential contact between the retaining section of the handling tool and a contact section of the dental component is discontinuous (Fig. 6/7 spring elements 52 are discontinuous by presence of elements 54).  
Regarding Claim 14, Beaty further discloses a fastening element (13) having a thread (Col 3 lines 50-55: the screw (12) has threads) that engages a thread (18) of the dental component (14) and that is out of engagement with the thread of the dental component when being fastened to a thread of an apical dental component. (Fig. 2 and 5, column 3 lines 44-57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Jorneus et al. (US 6,827,575 B1).
Regarding claim 12, Jorneus discloses a dental set comprising a handling tool (Fig. 1 element 1) and a dental component (Interpretation 1-Fig. 1/2 element 2, Interpretation 2-Fig. 1 element 4), the handling tool having a longitudinal axis (Fig. 1 element L) and a retaining section for retaining the dental component in a longitudinal direction but allowing a rotation between the handling tool and the dental component about the longitudinal axis (Interpretation 1-Fig. 5/6 element 1K and 1g retain element 2, column 6 lines 24-27 disclosing that when being affixed to an anchored implant the handling tool element 1 slips when rotating in relation to the retained component in the retaining section when a 
Jorneus discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the intermediate part is a concave curve instead of a linear bevel, however it would have been an obvious matter of design choice to make the different portions of the intermediate section of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A review of the specification finds the limitation of a concave curve to not provide any criticality and appearing to be merely matters of design choice.
Regarding claim 13, Jorneus further discloses wherein a circumferential contact between the retaining section of the handling tool and a contact section of the dental component is discontinuous (Interpretation 1-Fig. 4a showing elements 2f which contact the holder are discontinuous).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,099,311) in view of Gustafsson et al. (US 2015/0250565 A1).
 Regarding Claim 20, Wagner discloses the device substantially as set forth in claim 1 above and further discloses the handling tool made of a resilient plastic material (column 3 lines 31-32). Wagner fails to explicitly teach the resilient plastic material is PEEK or PEEK composite.
However, Gustafsson teaches an insertion tool with engagement section for engaging dental components comprising PEEK for providing a resiliently deflectable engagement means ([0073], [0063]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner, by using PEEK as the resilient plastic material for the engaging section(s), as taught by Gustafsson, for providing a resiliently deflectable engagement means ([0073], [0063]) made from suitable polymeric material (paragraph [0144]-[0145]). Furthermore, PEEK was known in the art to be relatively inexpensive, readily available, easily manufactured, and biocompatible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        03/23/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772